  Case 1:20-cv-01106-RGA Document 9 Filed 11/13/20 Page 1 of 2 PageID #: 52



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 OGO MANGUM & ASSOCIATES, LLC,
                                                      Civil Action No.: 1:20-01106-RGA
             Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 EVERBRIDGE, INC.,

             Defendant.

                          UNOPPOSED MOTION TO STAY
                   ALL DEADLINES AND NOTICE OF SETTLEMENT


               Plaintiff, OGO Mangum & Associates, LLC, by and through undersigned counsel

and subject to the approval of this Court, hereby files this Unopposed Motion to Stay All Deadlines

and Notice of Settlement, and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Everbridge, Inc. have been settled in

principle. The parties are in the process of memorializing the terms of a written settlement

agreement. The parties anticipate that they will be able to perform such terms within forty-five

(45) days.   Accordingly, Plaintiff respectfully requests that the Court grant a stay of the

proceedings between the parties, including all deadlines, until December 31, 2020.

               Good cause exists for granting this Unopposed Motion, as set forth above. The

motion is not filed for purposes of delay but so that justice may be served.

                              CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff conferred with Defendant about the

issues presented here. Defendant indicated that it was not opposed to the relief sought herein.




                                                 1
 Case 1:20-cv-01106-RGA Document 9 Filed 11/13/20 Page 2 of 2 PageID #: 53




Dated: November 13, 2020                  Respectfully submitted,

Of counsel:                               CHONG LAW FIRM PA

Howard L. Wernow (Pro hac vice)           /s/ Jimmy Chong
Sand, Sebolt & Wernow Co., LPA            Jimmy Chong (#4839)
Aegis Tower – Suite 1100                  2961 Centerville Road, Suite 350
4940 Munson Street NW                     Wilmington, DE 19808
Canton, Ohio 44718                        Telephone: (302) 999-9480
Telephone: (330) 244-1174                 Facsimile: (877) 796-4627
Facsimile: (330) 244-1173                 Email: chong@chonglawfirm.com
Email: howard.wernow@sswip.com
                                          ATTORNEYS FOR PLAINTIFF

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy has been electronically filed using the

CM/ECF filing system, which automatically sends email notifications to all counsel of record

and which will permit viewing and downloading of same from the CM/ECF system on

November 13, 2020.

                                            /s/ Jimmy Chong______
                                            Jimmy Chong




                                             2
